ROPES & GRAY LLP 1 NEW YORK, NY 10036-8704 WWW.ROPESGRAY.COM February 12, 2014 Lindsey Coffey T +1 F +1 lindsey.coffey@ropesgray.com VIA EDGAR Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC20549 Attn:Christina DiAngelo Fettig Re: The Merger Fund (the “Fund” or “Registrant”) (Registration Nos. 0002-76969 and 811-03445) Dear. Ms. Fettig On January 8, 2014, you provided oral comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”) to Lindsey Coffey of Ropes & Gray LLP, counsel to the Fund, regarding the December 31, 2012 annual report to shareholders filed under the Investment Company Act of 1940, as amended, (the “1940 Act”) on Form N-CSR on March 8, 2013 for the Fund (the “Report”). The Fund appreciates this opportunity to respond to the Staff’s comments. The Staff’s comments and the Fund’s responses are set forth below. 1. Comment: If the Fund invests a significant portion of its assets in derivative instruments, please disclose that fact in the letter to shareholders and discuss the impact such investments had on performance during the reporting period.See letter from Barry Miller, Associate Director, Office of Legal and Disclosure, to Karrie McMillan, Esq., General Counsel, Investment Company Institute, dated July 30, 2013. Response:The Fund’s use of derivative instruments has typically been related to the merger-arbitrage investments it seeks to establish.In that regard, the derivative instruments held by the Fund have primarily been used to establish investment exposure to the spread between the value at which a target company’s shares currently trade and the value of the cash or securities shareholders of the target company will receive upon successful completion of the proposed merger.Accordingly, the Fund’s disclosure to shareholders has historically focused on a discussion of the investment adviser’s ability to evaluate the outcome of proposed events, such as mergers.The Fund will, however, evaluate whether to include in future reports disclosure regarding how the Fund’s derivative positions have affected the Fund’s performance. ROPES & GRAY LLP - 2 -
